--------------------------------------------------------------------------------

Exhibit 10.23

UNITED STATES OF AMERICA
BEFORE THE
BOARD OF GOVERNORS OF THE FEDERAL RESERVE SYSTEM
WASHINGTON, D.C.


INDIANA DEPARTMENT OF FINANCIAL INSTITUTIONS
INDIANAPOLIS, INDIANA




Written Agreement by and among
                 
TOWER FINANCIAL CORPORATION
 
Docket Nos.
 
10-051 - WA/RB-HC
Fort Wayne, Indiana
     
10-051-WA/RB-SM
         
TOWER BANK & TRUST COMPANY
       
Fort Wayne, Indiana
                 
FEDERAL RESERVE BANK OF CHICAGO
       
Chicago, Illinois
                 
and
                 
INDIANA DEPARTMENT OF FINANCIAL INSTITUTIONS
       
Indianapolis, Indiana
       





WHEREAS, in recognition of their common goal to maintain the financial soundness
of Tower Financial Corporation ("TFC"), Fort Wayne, Indiana, a registered bank
holding company, and its subsidiary bank, Tower Bank & Trust Company, Fort
Wayne, Indiana (the "Bank"), a state chartered bank that is a member of the
Federal Reserve System, TFC, the Bank, the Federal Reserve Bank of Chicago (the
"Reserve Bank"), and the Indiana Department of Financial Institutions (the
"Department") have mutually agreed to enter into this Written Agreement (the
"Agreement") in connection with the report of examination of the Bank conducted
by the Reserve Bank and the Department that commenced on September 28, 2009
based on financial statements as of June 30, 2009 (the "Report of Examination");
and

 
 

--------------------------------------------------------------------------------

 

WHEREAS, on April 20, 2010, TFC's and the Bank's boards of directors, at duly
constituted meetings, adopted resolutions authorizing and directing Michael
Cahill to consent to this Agreement on behalf of TFC and the Bank, and
consenting to compliance with each and every applicable provision of this
Agreement by TFC, the Bank, and their institution-affiliated parties, as defined
in sections 3(u) and 8(b)(3) of the Federal Deposit Insurance Act, as amended
(the "FDI Act")(12 U.S.C. §§ 1813(u) and 1818(b)(3)).


NOW, THEREFORE, TFC, the Bank, the Reserve Bank, and the Department agree as
follows:


Source of Strength


1.             The board of directors of TFC shall take appropriate steps to
fully utilize TFC's financial and managerial resources, pursuant to section
225.4(a) of Regulation Y of the Board of Governors of the Federal Reserve System
(the "Board of Governors") (12 C.F.R. § 225.4(a)) to ensure that the Bank
complies with this Agreement and any other supervisory action taken by the
Bank's federal regulators or the Department.


Board Oversight


2.             Within 60 days of this Agreement, the board of directors of the
Bank shall submit to the Reserve Bank and the Department a written plan to
increase the board's participation in the affairs of the Bank and to strengthen
the board's oversight of the management and operations of the Bank. The plan
shall, at a minimum, address, consider, and include:


(a)           The actions that the board of directors will take to improve the
Bank's condition and maintain effective control over, and supervision of, the
Bank's major operations and activities, including but not limited to, credit
risk management, allowance for loan and lease losses ("ALLL"), capital,
earnings, and funds management; and

 
2

--------------------------------------------------------------------------------

 

(b)           a description of the information and reports that will be
regularly reviewed by the board of directors in its oversight of the operations
and management of the Bank, including information on the Bank's adversely
classified assets, concentrations of credit, ALLL, capital, earnings, and funds
management.


Lending and Credit Administration


3.             Within 60 days of this Agreement, the Bank shall submit to the
Reserve Bank and the Department an acceptable enhanced written lending and
credit administration program that shall, at a minimum, address, consider, and
include:


(a)           Loan policies and procedures regarding the use of interest
reserves and the renewal, extension, and refinancing of loans with interest
reserves;


(b)           revised policies and procedures to ensure that current financial
information on all borrowers and guarantors is obtained, and contacts with
borrowers are documented in credit files;


(c)           revised policies and procedures regarding the preparation of real
estate evaluations and appraisals consistent with the Interagency Appraisal and
Evaluation Guidelines, dated October 28,1994, SR 94-55, and the requirements of
Subpart G of Regulation Y of the Board of Governors (12 C.F.R. Part 225, Subpart
G), made applicable to state member banks by section 208.50 of Regulation H of
the Board of Governors (12 C.F.R. § 208.50); and


(d)           enhancements to the Bank's internal loan grading system to ensure
timely and accurate risk ratings.

 
3

--------------------------------------------------------------------------------

 

(e)           provision for the retention of sufficient experienced staff to
resolve problem credits.


Asset Improvement


4.             (a)           The Bank shall not, directly or indirectly, extend,
renew, or restructure any credit to or for the benefit of any borrower,
including any related interest of the borrower, whose loans or other extensions
of credit are criticized in the Report of Examination or in any subsequent
report of examination, without the prior approval of a majority of the full
board of directors or a designated committee thereof. The board of directors or
its committee shall document in writing the reasons for the extension of credit,
renewal, or restructuring, specifically certifying that: (i) the Bank's risk
management policies and practices for loan workout activity are acceptable; (ii)
the extension of credit is necessary to improve and protect the Bank's interest
in the ultimate collection of the credit already granted and maximize its
potential for collection; (iii) the extension of credit reflects prudent
underwriting based on reasonable repayment terms and is adequately secured; and
all necessary loan documentation has been properly and accurately prepared and
filed; (iv) the Bank has performed a comprehensive credit analysis indicating
that the borrower has the willingness and ability to repay the debt as supported
by an adequate workout plan, as necessary; and (v) the board of directors or its
designated committee reasonably believes that the extension of credit will not
impair the Bank's interest in obtaining repayment of the already outstanding
credit and that the extension of credit or renewal will be repaid according to
its terms. The written certification shall be made a part of the minutes of the
meetings of the board of directors or its committee, as appropriate, and a copy
of the signed certification, together with the credit analysis and related
information that was used in the determination, shall be retained by the Bank in
the borrower's credit file for subsequent supervisory review. For purposes of
this Agreement, the term "related interest" is defined as set forth in section
215.2(n) of Regulation O of the Board of Governors (12 C.F.R. § 215.2(n)).

 
4

--------------------------------------------------------------------------------

 

5.             (a)           Within 60 days of this Agreement, the Bank shall
submit to the Reserve Bank and the Department an acceptable written plan
designed to improve the Bank's position through repayment, amortization,
liquidation, additional collateral, or other means on each loan or other asset
in excess of $500,000, including other real estate owned ("OREO"), that (i) is
past due as to principal or interest more than 90 days as of the date of this
Agreement; (ii) is on the Bank's problem loan list; or (iii) was adversely
classified in the Report of Examination. In developing the plan for each loan,
the Bank shall, at a minimum, review, analyze, and document the financial
position of the borrower, including source of repayment, repayment ability, and
alternative repayment sources, as well as the value and accessibility of any
pledged or assigned collateral, and any possible actions to improve the Bank's
collateral position.


(b)           Within 30 days of the date that any additional loan or other asset
in excess of $500,000, including OREO, that (i) becomes past due as to principal
or interest for more than 90 days; (ii) is on the Bank's problem loan list; or
(iii) is adversely classified in any subsequent report of examination of the
Bank, the Bank shall submit to the Reserve Bank and the Department an acceptable
written plan to improve the Bank's position on such loan or asset.


(c)           Within 30 days after the end of each calendar quarter thereafter,
the Bank shall submit a written progress report to the Reserve Bank and the
Department to update each asset improvement plan, which shall include, at a
minimum, the carrying value of the loan or other asset and changes in the nature
and value of supporting collateral, along with a copy of the Bank's current
problem loan list, a list of all loan renewals and extensions without full
collection of interest in the last quarter, and past due/non-accrual report. The
board of directors shall review the progress reports before submission to the
Reserve Bank and the Department and shall document the review in the minutes of
the board of directors' meetings.

 
5

--------------------------------------------------------------------------------

 

Allowance for Loan and Lease Losses


6.             (a)           Within 10 days of this Agreement, the Bank shall
eliminate from its books, by charge-off or collection, all assets or portions of
assets classified "loss" in the Report of Examination that have not been
previously collected in full or charged off. Thereafter the Bank shall, within
30 days from the receipt of any federal or state report of examination, charge
off all assets classified "loss" unless otherwise approved in writing by the
Reserve Bank and the Department.


(b)           Within 60 days of this Agreement, the Bank shall review and revise
its allowance for loan and lease losses ("ALLL") methodology consistent with
relevant supervisory guidance, including the Interagency Policy Statements on
the Allowance for Loan and Lease Losses, dated July 2, 2001 (SR 01-17 (Sup)) and
December 13, 2006 (SR 06-17), and the findings and recommendations regarding the
ALLL set forth in the Report of Examination, and submit a description of the
revised methodology to the Reserve Bank and the Department. The revised ALLL
methodology shall be designed to maintain an adequate ALLL and shall address,
consider, and include, at a minimum, the reliability of the Bank's loan grading
system, the volume of criticized loans, concentrations of credit, the current
level of past due and nonperforming loans, past loan loss experience, evaluation
of probable losses in the Bank's loan portfolio, including adversely classified
loans, and the impact of market conditions on loan and collateral valuations and
collectability.


(c)           Within 90 days of this Agreement, the Bank shall submit to the
Reserve Bank and the Department an acceptable written program for the
maintenance of an adequate ALLL. The program shall include policies and
procedures to ensure adherence to the revised ALLL methodology and provide for
periodic reviews and updates to the ALLL methodology, as appropriate. The
program shall also provide for a review of the ALLL by the board of directors on
at least a quarterly calendar basis. Any deficiency found in the ALLL shall be
remedied in the quarter it is discovered, prior to the fifing of the
Consolidated Reports of Condition and Income, by additional provisions. The
board of directors shall maintain written documentation of its review, including
the factors considered and conclusions reached by the Bank in determining the
adequacy of the ALLL. During the term of this Agreement, the Bank shall submit
to the Reserve Bank and the Department, within 30 days after the end of each
calendar quarter, a written report regarding the board of directors' quarterly
review of the ALLL and a description of any changes to the methodology used in
determining the amount of ALLL for that quarter.

 
6

--------------------------------------------------------------------------------

 

Capital Plan


8.             Within 60 days of this Agreement, TFC and the Bank shall submit
to the Reserve Bank and the Department an acceptable joint written plan to
maintain sufficient capital at TFC on a consolidated basis and the Bank as a
separate legal entity on a stand-alone basis. The plan shall, at a minimum,
address, consider, and include:


(a)           TFC's current and future capital requirements, including
compliance with the Capital Adequacy Guidelines for Bank Holding Companies:
Risk-Based Measure and Tier 1 Leverage Measure, Appendices A and D of Regulation
Y of the Board of Governors (12 C.F.R. Part 225, App. A and D);


(b)           the Bank's current and future capital requirements, including
compliance with the Capital Adequacy Guidelines for State Member Banks:
Risk-Based Measure and Tier 1 Leverage Measure, Appendices A and B of Regulation
H of the Board of Governors (12 C.F.R. Part 208, App. A and B);

 
7

--------------------------------------------------------------------------------

 


(c)           the adequacy of the Bank's capital, taking into account the volume
of classified assets, concentrations of credit, the adequacy of the ALLL,
current and projected asset growth, projected retained earnings, and anticipated
and contingency funding needs;


(d)           the source and timing of additional funds to fulfill TFC's and the
Bank's future capital requirements; and


(e)           the requirements of section 225.4(a) of Regulation Y of the Board
of Governors (12 C.F.R. § 225.4(a)) that TFC serve as a source of strength to
the Bank.


9.             TFC and the Bank shall notify the Reserve Bank and the
Department, in writing, no more than 30 days after the end of any calendar
quarter in which any of TFC's consolidated capital ratios or the Bank's capital
ratios (total risk-based, Tier 1, or leverage) fall below the approved capital
plan's minimum ratios. Together with the notification, the TFC and the Bank
shall submit an acceptable written plan that details the steps TFC or the Bank,
as appropriate, will take to increase TFC's or the Bank's capital ratios to or
above the approved capital plan's minimums.


Liquidity and Funds Management


10.           Within 60 days of this Agreement, the Bank shall submit to the
Reserve Bank and the Department an acceptable written plan designed to enhance
liquidity risk management. The plan shall, at a minimum, address, consider, and
include:


(a)           Measures to enhance monitoring, analysis, and reporting of the
Bank's cash flow and liquidity position; and


(b)           periodic review of risk limits to ensure that they remain
commensurate with the Bank's liquidity risk profile.

 
8

--------------------------------------------------------------------------------

 

11.           Within 30 days of this Agreement, the Bank shall revise and submit
to the Reserve Bank and the Department an acceptable written contingency funding
plan that, at a minimum, includes adverse scenario planning and identifies and
quantifies available sources of liquidity for each scenario.
 
Dividends and Distributions


12.           (a)           The Bank shall not declare or pay any dividends
without the prior written approval of the Reserve Bank, the Director of the
Division of Banking Supervision and Regulation of the Board of Governors (the
"Director"), and the Department.


(b)           TFC shall not declare or pay any dividends without the prior
written approval of the Reserve Bank and the Director.


(c)           TFC shall not take any other form of payment representing a
reduction in capital from the Bank without the prior written approval of the
Reserve Bank and the Department.


(d)           TFC and its nonbank subsidiary shall not make any distributions of
interest, principal, or other sums on subordinated debentures or trust preferred
securities without the prior written approval of the Reserve Bank and the
Director.


(e)           All requests for prior approval shall be received at least 30 days
prior to the proposed dividend declaration date, proposed distribution on
subordinated debentures, and required notice of deferral on trust preferred
securities. All requests shall contain, at a minimum, current and projected
information, as appropriate, on the parent's capital, earnings, and cash flow;
the Bank's capital, asset quality, earnings, and ALLL needs; and identification
of the sources of funds for the proposed payment or distribution. For requests
to declare or pay dividends, TFC and the Bank, as appropriate, must also
demonstrate that the requested declaration or payment of dividends is consistent
with the Board of Governors' Policy Statement on the Payment of Cash Dividends
by State Member Banks and Bank Holding Companies, dated November 14, 1985
(Federal Reserve Regulatory Service, 4-877 at page 4-323), and Indiana Code
28-13-4-3.

 
9

--------------------------------------------------------------------------------

 

Debt and Stock Redemption


13.           (a)           TFC and its nonbank subsidiary, shall not, directly
or indirectly, incur, increase, or guarantee any debt without the prior written
approval of the Reserve Bank. All requests for prior written approval shall
contain, but not be limited to, a statement regarding the purpose of the debt,
the terms of the debt, and the planned source(s) for debt repayment, and an
analysis of the cash flow resources available to meet such debt repayment.


(b)           TFC shall not, directly or indirectly, purchase or redeem any
shares of its stock without the prior written approval of the Reserve Bank.
 
Compliance with Laws and Regulations


14.           (a)           In appointing any new director or senior executive
officer, or changing the responsibilities of any senior executive officer so
that the officer would assume a different senior executive officer position, TFC
and the Bank shall comply with the notice provisions of section 32 of the FDI
Act (12 U.S.C. § 18311) and Subpart H of Regulation Y of the Board of Governors
(12 C.F.R. §§ 225.71 et seq.) and also provide notice to the Department. TFC and
the Bank shall not appoint any individual to TFC's or the Bank's board of
directors or employ or change the responsibilities of any individual as a senior
executive officer if the Reserve Bank or the Department notifies TFC or the Bank
of disapproval within the time limits prescribed by Subpart H of Regulation Y.

 
10

--------------------------------------------------------------------------------

 

(b)           TFC and the Bank shall comply with the restrictions on
indemnification and severance payments of section 18(k) of the FDI Act (12
U.S.C. § 1828(k)) and Part 359 of the Federal Deposit Insurance Corporation's
regulations (12 C.F.R. Part 359).


Compliance with Agreement


15.           (a)           Within 10 days of this Agreement, TFC and the Bank's
boards of directors shall appoint a joint compliance committee (the "Compliance
Committee") to monitor and coordinate TFC's and the Bank's compliance with the
provisions of this Agreement. The Compliance Committee shall include a majority
of outside directors who are not executive officers or principal shareholders of
TFC and the Bank, as defined in sections 215.2(e)(1) and 215.2(m)(l) of
Regulation O of the Board of Governors (12 C.F.R. §§ 215.2(e)(1) and
215.2(m)(l)). At a minimum, the Compliance Committee shall meet at least
monthly, keep detailed minutes of each meeting, and report its findings to the
boards of directors of TFC and the Bank.


Progress Reports


16.           Within 30 days after the end of each calendar quarter following
the date of this Agreement, the Bank shall submit to the Reserve Bank and the
Department written progress reports detailing the form and manner of all actions
taken to secure compliance with the provisions of this Agreement and the results
thereof.
 
Approval and Implementation of Plans and Program


17.           (a)           TFC and the Bank shall submit written plans and
programs that are acceptable to the Reserve Bank and the Department within the
applicable time periods set forth in paragraphs 3, 5(a), 5(b), 6(c), 8,9, 10,
and 11 of this Agreement.

 
11

--------------------------------------------------------------------------------

 

(b)           Within 10 days of approval by the Reserve Bank and the Department,
TFC and the Bank shall adopt the approved plans and program. Upon adoption, TFC
and the Bank shall promptly implement the approved plans and program, and
thereafter fully comply with them.


(c)           During the term of this Agreement, the approved plans and program
shall not be amended or rescinded without the prior written approval of the
Reserve Bank and the Department.


Communications


18.           All communications regarding this Agreement shall be sent to:



 
(a) 
Mr. Burl H. Thornton

Assistant Vice President
Supervision and Regulation Department
Federal Reserve Bank of Chicago
230 South LaSalle Street
Chicago, Illinois 60604



 
(b) 
Mr. David H. Mills

Director
Indiana Department of Financial Institutions
30 South Meridian Street, Suite 300
Indianapolis, Indiana 46204



 
(c) 
Mr. Michael D. Cahill

President
Tower Financial Corporation
Tower Bank & Trust Company
116 East Berry Street
Fort Wayne, Indiana 46802


Miscellaneous


19.           Notwithstanding any provision of this Agreement, the Reserve Bank
and the Department may, in their sole discretion, grant written extensions of
time to TFC and the Bank to comply with any provision of this Agreement.

 
12

--------------------------------------------------------------------------------

 

20.           The provisions of this Agreement shall be binding upon TFC, the
Bank, and their institution-affiliated parties, in their capacities as such, and
their successors and assigns.


21.           Each provision of this Agreement shall remain effective and
enforceable until stayed, modified, terminated, or suspended in writing by the
Reserve Bank and the Department.


22.           The provisions of this Agreement shall not bar, estop, or
otherwise prevent the Board of Governors, the Reserve Bank, the Department, or
any other federal or state agency from taking any other action affecting TFC,
the Bank, or any of their current or former institution-affiliated parties and
their successors and assigns.


23.           Pursuant to Section 50 of the FDI Act (12 U.S.C. § 1831aa), this
Agreement is enforceable by the Board of Governors under Section 8 of the FDI
Act (12 U.S.C. § 1818). In addition, this Agreement is enforceable by the
Department under Section 28-11-4-10 of the Indiana Code.




IN WITNESS WHEREOF, the parties have caused this Agreement to be executed as of
the 23 day of April, 2010.
 
TOWER FINANCIAL CORPORATION:
FEDERAL RESERVE BANK OF CHICAGO:
 
   
By:
\s\ Michael D. Cahill
By: \s\ Mark Kawa
 
   
TOWER BANK & TRUST COMPANY
INDIANA DEPARTMENT OF FINANCIAL INSTITUTIONS
 
   
By:
\s\ Michael D. Cahill
By: \s\ David Mills

 
 
13

--------------------------------------------------------------------------------